                                Case 2:20-cv-00147-APG-VCF Document 40 Filed 05/29/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                CHARLENE TIBBS,                                 Case No. 2:20-cv-00147-APG-VCF
                      16
                                                    Plaintiff,                  STIPULATION OF DISMISSAL OF
                      17                                                        CAPITAL ONE BANK, N.A., WITH
                                        v.                                      PREJUDICE
                      18
                                CAPITAL ONE BANK, N.A.;                         Complaint filed: January 22, 2020
                      19        TELECHECK; and WELLS FARGO BANK,
                                N.A.,
                      20
                                                    Defendants.
                      21

                      22                PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      23
                                the parties have stipulated to the dismissal of Defendant Capital One Bank, N.A., from the above
                      24
                                captioned action, with prejudice.
                      25
                                //
                      26

                      27        //

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00147-APG-VCF Document 40 Filed 05/29/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated May 29, 2020.
                         3
                                 KNEPPER & CLARK LLC                                    BALLARD SPAHR LLP
                         4
                                 /s/ Miles N. Clark                                     /s/ Lindsay Demaree
                         5       Matthew I. Knepper, Esq., SBN 12796                    Joel E. Tasca, Esq., SBN 14124
                                 Miles N. Clark, Esq., SBN 13848                        Lindsay Demaree, Esq., SBN 11949
                         6
                                 5510 So. Fort Apache Rd, Suite 30                      1980 Festival Plaza Drive, Suite 900
                         7       Las Vegas, NV 89148                                    Las Vegas, Nevada 89135
                                 Email: matthew.knepper@knepperclark.com                Email: tasca@ballardspahr.com
                         8       Email: miles.clark@knepperclark.com                    Email: demareel@ballardspahr.com
                         9       KRIEGER LAW GROUP, LLC                                 Counsel for Defendant Capital One, N.A.
                                 David H. Krieger, Esq., SBN 9086
                      10
                                 2850 W. Horizon Ridge Parkway, Suite 200
                      11         Henderson, NV 89052
                                 Email: dkrieger@kriegerlawgroup.com
                      12
                                 Counsel for Plaintiff
                      13
                                 SNELL & WILMER LLP
                      14

                      15         /s/ Kiah D. Beverly-Graham
                                 Kelly H. Dove, Esq., SBN 10569
                      16         3883 Howard Hughes Pkwy, Suite 1100
                                 Las Vegas, Nevada 89169
                      17         Email: kdove@swlaw.com
                      18
                                 Kiah D. Beverly-Graham, Esq., SBN 11916
                      19         50 West Liberty Street, Suite 510
                                 Reno, Nevada 89501-1961
                      20         Email: kbeverly@swlaw.com
                      21         Counsel for Defendant
                                 Wells Fargo Bank, N.A.,
                      22
                                 incorrectly named as Wells Fargo
                      23
                                                   ORDER GRANTING STIPULATION OF DISMISSAL
                      24                           OF CAPITAL ONE BANK, N.A., WITH PREJUDICE
                      25        IT IS SO ORDERED.

                      26                                                       _________________________________________
                                                                               UNITED STATES DISTRICT COURT JUDGE
                      27
                                                                                        DATEDMay
                                                                                        Dated: this 29,
                                                                                                    ____2020.
                                                                                                         day of _________ 2020
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
